Title: The American Commissioners to Schweighauser, 4 January 1779: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Schweighauser, Jean-Daniel


<Passy, January 4, 1779: We acknowledge your undated letter, and refer you to ours of the second of this month. We cannot furnish Gilbank with more money; perhaps our protest of his bills will convince him. We have applied for the convoy with the greatest possible urgency. We approve your solicitude on behalf of the prisoners and look forward to learning if you have recovered the cargo of the Thérèse.>
